DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
1.	Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance
	Regarding claims 1, 7 and 13, Ishibashi et al (US 8,649,972 B2) teaches a method of providing information by a device including a display for displaying a first display area and a second display area (see Fig.8 to Fig.10 for a first display area and a second display area), the method comprising: 
 	receiving, by a processor of the device (see Fig.1, Control unit 5 and/or CPU 5a), information (see column 5, lines 52-57, “This operation unit 4 receives operation information”),
 	displaying, on the second display area of the display, information indicating a location history of the device (see Fig.11, the second display on the left side with location and time),
displaying, on the first display area of the display, a map including a path corresponding to the information indicating the location history of the device while displaying the information indicating the location history of the device on the second display area (see Fig.11, the first display on the right side the map including a path corresponding with arrows represent of the past and present); displaying, by the a position thereof which the user touches”).
 	Ishibashi et al (US 8,649,972 B2) fails to teach receiving, by a processor of the device, information indicating a date selected using a calendar provided by the device;
 	displaying, on the second display area of the display, information indicating a location history of the device on the selected date, the location history of the device being obtained based on at least one of a user activity according to a user input or movement of the user corresponding to a location item obtained by the device;
receiving, by the processor, a first input indicating selection of a first location item among the information indicating the location history of the device; and 
 in response to receiving the first input indicating the selection of the first location item, displaying, by the processor, a marker on a location on the map corresponding to the selected first location item.
 	Dependent claims 2-6 and 8-12 are allowable for the same reasons.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Farmer (US 2014/0115525 A1).
 	Malik et al (US 2007/0130338 A1).
 	Kim (US 8,793,606 B2).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642